DETAILED CASE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 12-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a light emitting diode (LED) driving apparatus, comprising “a second constant voltage element, wherein the switching unit comprises a switch connected to a first end and a second end of the second constant voltage element, and wherein the switching unit is further configured to: based on the duty ratio of the PWM dimming signal being less than a predetermined threshold value, control a voltage of the first constant voltage element to be supplied to the LED driving circuit by turning off the second constant voltage element through the switch”, in combination with the other limitations of the claim.

Dependent claims 4-8 are allowed by virtue of its dependency.

Regarding claim 9. the prior art fails to teach or reasonably suggest a control method of a light emitting diode (LED) driving apparatus comprising “a second constant voltage element, wherein the controlling the voltage to be supplied to the LED driving circuit comprises: based on the duty ratio of the PWM dimming signal being less than a predetermined threshold value, controlling a voltage of the first constant voltage element to be supplied to the LED driving circuit by turning off the second constant voltage element through a switch included in the LED driving apparatus, based on the duty ratio of the PWM dimming signal being greater than or equal to the predetermined threshold value, controlling the driving voltage to be supplied to the LED driving circuit by turning on the second constant voltage element through the switch, and wherein the switch is connected to a first end and a second end of the second constant voltage element”, in combination with the other limitations of the claim.

Dependent claims 12-15 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831